  Case 14-27497         Doc 70     Filed 10/09/18 Entered 10/09/18 10:00:11              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-27497
         Tyonna S Peat

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/28/2014.

         2) The plan was confirmed on 10/20/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/28/2015, 12/22/2015, 02/14/2017, 08/08/2017, 03/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-27497        Doc 70       Filed 10/09/18 Entered 10/09/18 10:00:11                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $8,704.00
       Less amount refunded to debtor                             $50.12

NET RECEIPTS:                                                                                     $8,653.88


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,882.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $358.15
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,240.15

Attorney fees paid and disclosed by debtor:                  $118.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ATG CREDIT                       Unsecured         237.00           NA              NA            0.00       0.00
BANK OF AMERICA NA               Unsecured            NA       1,630.91        1,630.91          44.92       0.00
CERASTES LLC                     Unsecured            NA         403.75          403.75           0.00       0.00
CERASTES LLC                     Unsecured            NA         510.00          510.00           0.00       0.00
CERASTES LLC                     Unsecured            NA         510.00          510.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         200.00        903.00          903.00          24.87       0.00
COMMONWEALTH EDISON              Unsecured         768.00        768.69          768.69          21.17       0.00
CREDIT COLL                      Unsecured         110.00           NA              NA            0.00       0.00
ENHANCED ACQ                     Unsecured         403.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L           Unsecured      1,412.00            NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured         250.00           NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured         185.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          982.00        801.79          801.79        801.79        0.00
IL DEPT OF REVENUE               Unsecured            NA         109.50          109.50           0.00       0.00
MCSI/RMI                         Unsecured         250.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         240.00        239.92          239.92           0.00       0.00
MIDWEST TITLE LOANS              Secured        3,600.00       3,095.00        3,095.00      3,095.00     264.82
NCO FINANCIAL SYSTEMS            Unsecured         214.00           NA              NA            0.00       0.00
RENT RECOVER LLC                 Unsecured      4,989.00       4,989.21        4,989.21        137.43        0.00
SALLIE MAE                       Unsecured     11,219.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      7,934.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      5,355.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      5,285.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      5,285.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      4,436.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      3,814.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      3,255.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      3,051.00            NA              NA            0.00       0.00
SALLIE MAE                       Unsecured      1,510.00            NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured            NA         861.60          861.60          23.73       0.00
Stellar Recovery Inc             Unsecured      1,289.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-27497        Doc 70     Filed 10/09/18 Entered 10/09/18 10:00:11                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim        Claim       Principal        Int.
Name                              Class    Scheduled       Asserted     Allowed        Paid           Paid
UNITED STUDENT AID FUNDS INC   Unsecured     14,391.00      18,793.78    18,793.78           0.00         0.00
UNIVERSITY OF PHOENIX          Unsecured      1,526.00             NA           NA           0.00         0.00
US DEPT OF ED NELNET           Unsecured     22,225.00      26,736.89    26,736.89           0.00         0.00
US DEPT OF EDUCATION/NELNET    Unsecured      4,019.00             NA           NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal               Interest
                                                          Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00             $0.00                  $0.00
      Mortgage Arrearage                                     $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                            $3,095.00         $3,095.00                $264.82
      All Other Secured                                      $0.00             $0.00                  $0.00
TOTAL SECURED:                                           $3,095.00         $3,095.00                $264.82

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                  $0.00
       Domestic Support Ongoing                             $0.00              $0.00                  $0.00
       All Other Priority                                 $801.79            $801.79                  $0.00
TOTAL PRIORITY:                                           $801.79            $801.79                  $0.00

GENERAL UNSECURED PAYMENTS:                          $56,457.25              $252.12                  $0.00


Disbursements:

       Expenses of Administration                             $4,240.15
       Disbursements to Creditors                             $4,413.73

TOTAL DISBURSEMENTS :                                                                        $8,653.88




UST Form 101-13-FR-S (09/01/2009)
  Case 14-27497         Doc 70      Filed 10/09/18 Entered 10/09/18 10:00:11                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
